DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 16 have been amended, claim 3 has been canceled, claims 1, 2, and 4-20 remain pending, and claims 11, 15, and 17-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 8,919,011) in view of Helwig (US 2,010,151).
Regarding claims 1 and 4, Byrne discloses a ventilated boot, comprising: an outsole (outsole 42) having a bottom surface configured to contact the ground and an opposing top surface; a midsole (midsole 44) having a bottom surface secured to the top surface of the outsole and an opposing top surface; a ventilation mechanism comprising an intake reservoir (pumping chamber 50), an exhaust reservoir (channels 90; which may be located in the midsole), and a connecting channel (passageway 66) connecting the intake reservoir and the exhaust reservoir, wherein the exhaust reservoir comprises a directional flow channel (channels 90 within midsole) configured to facilitate air flow in a direction from the exhaust reservoir to an outside environment; and an upper (upper 20) comprising an air flow 
Byrne does not specifically disclose that the directional flow channel is configured to inhibit air flow in a direction from the exhaust reservoir to the intake reservoir. Helwig teaches a ventilation mechanism for a shoe including an intake reservoir (slot 13) and an exhaust reservoir. The exhaust reservoir comprises a directional flow channel (slots 15, 16) configured to facilitate air flow in a direction from the exhaust reservoir to an outside environment, and configured to inhibit air flow in a direction from the exhaust reservoir to the intake reservoir (wherein at least some of the branch slots 16 are angled back from the slot 15). The directional flow channel comprises a main channel (slot 15) extending in a longitudinal direction and a plurality of angled conduits (branch slots 16) extending from longitudinal edges of the main channel (column 3, lines 25-39; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a main channel and angled conduits, as taught Helwig, to the directional flow channel of Byrne in order to facilitate air flow throughout the length of the sole, providing adequate ventilation along the length of the user’s foot. 
Regarding claim 5, Helwig appears to show that the angled conduits each have a length that is about 10% to about 40% a length of the main channel (Fig. 2), but does not disclose the specific ratio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angled conduits each have a length that is about 10% to about 40% a length of the main channel in order to provide adequate air flow throughout the channel and conduits, maximizing ventilation throughout the shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 6, Byrne does not disclose the specific percentage of air flow by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the directional flow channel provide about 65% to about 90% air flow by volume, based on a total volume of air flow into the intake reservoir, in a direction from the intake reservoir to the exhaust reservoir, in order to provide adequate air flow and ventilation to the entire shoe, improving the comfort of the wearer. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Byrne does not disclose the volume of the intake reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a volume of the intake reservoir is within a range of about 5 cm3 to about 40 cm3, in order to provide adequate air volume and ventilation to the entire shoe, improving the comfort of the wearer. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Byrne does not disclose the volume of the exhaust reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a volume of the exhaust reservoir is within a range of about 2.8 cm3 to about 28 cm3, in order to provide adequate air flow and ventilation to the entire shoe, improving the comfort of the wearer. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Byrne discloses that the ventilation mechanism comprises a hollow insert which is a separate component from the midsole (Fig. 2).
Regarding claim 12, Byrne discloses an insole having a top surface configured to receive a wearer's foot and an opposing bottom surface, wherein the bottom surface of the insole defines an intake pattern (recesses housing pumping chamber 50; Fig. 2) configured to channel air flow to the intake reservoir, and an exhaust pattern (channels 90 within insole and air distribution pad 70) configured to channel air flow from the exhaust reservoir to a wearer's foot.
Regarding claim 13, Byrne discloses that the intake pattern comprises a hollow depression and a channel which engages with the air flow channel of the upper to channel air from the outside environment to the depression (Fig. 2).
Regarding claim 16, Byrne discloses one or more ankle pads (middle layer 24) secured to the upper inside the boot and protruding from the upper so that adjacent areas of the upper are spaced away from the foot or ankle of a wearer to define air-flow channels (Fig. 9).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Helwig, as applied to claim 1, in view of Ferretti (US 2008/0229623).
Byrne discloses that the upper may be made of a variety of materials (column 3, lines 12-15), but does not specifically disclose that it is waterproof. Ferretti teaches a ventilated shoe having a sole, an upper, and a ventilation mechanism. The upper may be made from a waterproof material (paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper waterproof, in order to prevent unwanted moisture from entering .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Helwig, as applied to claims 1 and 12, in view of Huang et al. (US 2007/0011908), herein Huang.
Byrne does not disclose that the exhaust pattern comprises raised lugs and depressed channels extending between the raised lugs, wherein each of the raised lugs defines a perforation extending entirely though the insole. Huang teaches an insole for a ventilated shoe which is located above an exhaust reservoir (recesses 8) in the shoe sole and has an exhaust pattern configured to channel air flow from the exhaust reservoir to a wearer’s foot. The exhaust pattern comprises raised lugs (insole between recesses 12) and depressed channels (recesses 12) extending between the raised lugs, wherein each of the raised lugs defines a perforation (through holes) extending entirely though the insole (paragraph 0016; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the exhaust pattern of the insole with raised lugs, depressed channels, and perforations, as taught by Huang, in order to provide a more structured air flow pattern from the exhaust reservoir to the foot.
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. Applicant argues that the Office has not provided an adequate reasoned rationale for why the slots 15, 16 of Helwig would inhibit air flow in an exhaust to intake direction. However, as stated in the rejection, some of the branch slots 16 are angled back from the slot 15, therefore inhibiting airflow back to slot 15. Applicant argues that the Office fails to provide any explanation for why or how the angled slots relate to inhibiting air flow. However, Applicant’s own specification clearly teaches that an angled conduit .
	Applicant argues that it is impossible to ascertain what the Office would consider to be an exhaust to intake direction. However, the Office Action clearly states that the intake reservoir is at slot 13, and Helwig clearly shows the direction of flow from intake to exhaust (see Fig. 2). The exhaust to intake direction is the opposite direction.  
Applicant argues that the Office failed to provide a rationale for why it would be obvious to provide 65-90% airflow in the intake to exhaust direction. However, the Office Action clearly states that it would be obvious “in order to provide adequate air flow and ventilation to the entire shoe, improving the comfort of the wearer.” 
Applicant argues that it is not obvious to optimize a parameter unless the parameter is first recognized as a results-effective variable, and the air flow percentages are not mentioned in the prior art, so cannot be recognized as a results-effective variable. However, Helwig clearly teaches that the amount of air which flows in a direction from the intake reservoir to the exhaust reservoir is a results-effective variable, wherein the directional flow channels requires a suitable supply of air to provide adequate ventilation (see at least column 1, lines 23-26; column 2, lines 27-35; column 4, lines 50-72). Specifically, Helwig teaches that “most of the air in the bellows will be transmitted through the various slots”, and that “because of the arrangement of the graduated holes … will be able to obtain a suitable supply of pumped air” (column 4, lines 56-68). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732